 HARRISONSTEEL CASTINGS CO.Harrison Steel Castings CompanyandInternationalUnion,UnitedAutomobile,Aerospace and Agricul-tural Implement Workers ofAmerica, AFL-CIO.Case 25-CA-2649January 5, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn July 19, 1967, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not en-gaged in other unfair labor practices alleged in thecomplaint and recommended dismissal of those al-legations. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodification: tUpon our own motion, we have decided to sub-stitute theNotice to All Employees, attachedhereto as Appendix, for the one recommended bythe Trial Examiner. We shall, therefore, modify hisRecommended Order accordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Harrison Steel CastingsCompany, Attica, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:Substitute the Notice to All Employees, attachedhereto as Appendix, for the one recommended bythe Trial Examiner.' In connection with the Trial Examiner's finding that the second settle-ment agreement did not cover the discharge of Carl A. Baird, the dis-criminatee herein, also seeSteves Sash & Door Company,164 NLRB469.APPENDIXNOTICE TO ALL EMPLOYEES5Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:After a trial in which both sides had the opportu-nity to present their evidence,the National LaborRelations Board has found that we violated the Actand has ordered us to post this notice and to keepour word about what we say in this notice.Since the Board found that we violated thelaw when we firedCarl A.Baird over theUnion,WE WILLoffer him his old job back andgive him backpay.You are all free to become or remain members ofInternationalUnion,UnitedAutomibile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,and we won'tpunish you inany way if you do.HARRISON STEELCASTINGS COMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named em-ployee, if presently serving in the Armed Forces ofthe United States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street,Indianapolis, Indiana 46204, Telephone 633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C.LADWIG,Trial Examiner:This proceedingwas heard at Covington,Indiana, on February 14-15,1967, pursuant to a charge filed on October31, 1966,1 byInternational Union, United Automobile,Aerospace andAgricultural Implement Workers ofAmerica, AFL-CIO,herein called the Union,and served on the Respondent,Harrison Steel Castings Company, herein called theCompany, on November 1, and pursuant to a complaintissued on December 16. The case involves primarily (a)whether a settlement agreement covered the presettle-ment discharge of a union organizer,and (b)whether the'Unlessotherwise indicated,all dates refer to theyear 1966.169 NLRB No. 3 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany discriminatorily discharged the union organizerin violation of Section 8(a)(3) and(1)of the NationalLaborRelationsAct, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses,and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR OR-GANIZATION INVOLVEDThe Companyis an Indiana corporation,which is en-gaged in the manufacture of steel castingsand relatedproductsat its Attica,Indiana, plant where it annuallyreceives goods and materials valued in excessof $50,000directlyfrom outside that State,and from where it an-nually ships products valued in excessof $50,000 directlyto customers outside the State.The Companyadmits, andI find,that it is engaged in commercewithin themeaningof Section 2(6) and(7) of the Act. The Union is a labor or-ganization within the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Coverage of Second Settlement AgreementOn April25,theRegionalDirector issued a con-solidated complaint in two earliercases, 25-CA-2379and 25-CA-2446.The complaint alleged: (1) certain Sec-tion 8(a)(1) and(3) conduct (during a union organizingdrive which began in October 1965), including allegationsthat in November 1965, one supervisor "threatened itsemployees with discharge or other reprisals if theybecame or remained members of the Union," and twoother supervisors threatened"unspecified reprisals" and"loss of pay"; (2) the approval of a settlement agreementinCase 25-CA-2379 on January 26; and (3) the viola-tion of the terms of the settlement agreement by certainSection 8(a)(1) and(3) conduct,including an alleged dis-criminatory discharge of an employee (a union organizer)on February 10, and the allegation that on March 3 a su-pervisor "threatened its employees with discharge orother reprisals if they became or remained members ofthe Union or gave any assistance or support to it."On May 11,a stipulated consent election was con-ducted, and the Union (losing 461 to 767) thereafter filedobjections.On September 16, the Regional Director is-sued his report on objections,recommending that theelection be set aside.Before the Board ruled on the Regional Director'srecommendations in the representation case,the partiessigned a second settlement agreement,resolving the is-suesinCases 25-CA-2379 and 25-CA-2446. Thisagreementprovided that the Company would reinstatethe union organizer with $1,573.50 backpay, and wouldpost a notice covering interrogation,interference withunion solicitation,promising benefits,assisting revoca-tion of union cards,and discrimination,and stating: "WEWILL NOT threaten our employees with loss of pay, lossof benefits or discharge or threaten to close the plantbecause of their union activities."The settlement agree-ment also providedfor thesetting asideof the election.Four days after the approval of this settlement agree-ment,theUnion filed the new charge in the presentproceeding.The complaint herein allegesthat the Com-pany on May 12 (the day after the May 11 election)"threatened its employees with discharge or otherreprisals if they became or remained members of theUnion, or gave any assistance or support to it," and onSeptember 14 (6 weeks before the approval of the settle-ment agreement) discriminatorily discharged an em-ployee (another union organizer).Concerning the alleged May 12 threat, I agree with theCompany that such threats (although by different super-visiors) were "specifically covered both in the prior com-plaint and the [second] settlement agreement." I shalltherefore recommend that this allegation in the complaintbe dismissed (without ruling on the Company's furthercontention that the evidence does not support the allega-tion).The September 14 discharge of a second union or-ganizer is another matter. The Company concedes in itsbrief that this presettlement, discharge was "not specifi-cally contained either in the prior complaint on the settle-ment agreement." Yet it agrues that the settlement agree-ment is to be considered "a complete settlement of all is-sues" between the parties as of the date of the settlement,and that"All conductoccurring prior to the settlementagreement is barred from forming the basis for an unfairlabor practice." In making this contention, the Companydoes not rely on the wording of settlement agreement. Byits terms, the agreement provides only that it was "in set-tlementof the above matter,"and that "Contingent uponcompliance with the terms and provisions hereof, nofurther action shall be takenin the above case"(emphasissupplied),without mentioningotherpresettlement con-duct or issues. Instead, the Company relies on various in-applicable Board decisions, without citing or attemptingto distinguish a Board decision cited by the GeneralCounsel, directly in point. In that case, where the earliersettlement agreement provided for the reinstatement of anumber of employees with backpay amounting to$10,000, the Board specifically held that the agreementdid not bar consideration of additional presettlementdischarges.Clearwater Finishing Company,100 NLRB1473 (1952), enforcement denied on the merits (not onthisprocedural point), 203 F.2d 936 (C.A. 4). TheBoard's reasoning, applicable here, was that "There is noevidence in the record that these discharges were evenconsidered, much less settled, in the negotiations leadingto the agreement. In fact, as of the date of the settlement,the Respondent had not been put upon notice that theUnion regarded these discharges as unfair labor prac-tices."Ifind that the settlement agreement was not "coexten-sive" with the subsequent charge of the additional preset-tlement discharge. SeeBillings Local 1172, Carpentersetc. (Refinery Engineering Company),130 NLRB 307,308 (1961), cited in the company brief. I therefore findthat the September 14 discharge was not covered by thesettlement agreement, and adhere to my ruling at the trial,denying the Company's motion to dismiss the complaint'in its entirety.B.Alleged Section 8(a)(3) Violation.1.Discharge of union organizerA company witness revealed at the trial that the Com-pany was keeping a list of the union organizers' separa-tion dates. This was revealed when Secretary-TreasurerKenneth E. Freed was questioned about the original ofthe Union's December 20, 1965, letter addressed to the HARRISONSTEEL CASTINGS CO.Company, listing the 28-man organizing committee.Freed, who appeared to be a forthright, honest witness,admitted that he "had placed termination dates oppositethe names of employees on that list," and testified that his"close guess" was that there were only 5 or 6 of the 28union organizers still employed there - explained that"Many of them didn't even return to work the next dayafter the election."One of these employee organizers was Carl A. Baird,a 43-year old laborer who, after 14-1/2 years of employ-ment in the north end foundry, was in the lowest wageclassification and was receiving the minimum plant rateof $2.10 an hour. He had worked for the last 8 years orlonger under Foreman Arthur Peterson, spending about4 hours a day operating a power-lift, flatbed truck in andout of the foundry, and working the remainder of the timecleaning up, hooking chains (for the overhead crane), andperforming other foundry laborer's duties. For a period of3 or 4 years, he had worked long hours, receiving muchovertime pay.Baird was quite active in the organizing campaign,passing out about 100 authorization cards at the plant.(There is no direct evidence that the Company was awareof the extent of his organizing at the plant.)On February 19, the Company eliminated all his over-time, and permitted him to work only 40 hours a weekthereafter (despite continued overtime for other em-ployees in the foundry with similar truckdriving duties).On February 18, the day before, Foreman Peterson hadfollowed him to the Union's new organizing headquar-ters, and had honked and waved at him as he was enteringthe hall. (Peterson admitted honking and waiving toBaird, but claimed that he was on his way home, a blockaway, and that he did not deliberately follow Baird. Thismay be true, but because of Peterson's demeanor on thestand and other reasons discussed below, I discredit hisfurther testimony that he was not aware at that time thatthe building was being used by the Union.) At noonFriday, February 19 - without explanation - Petersonsent Baird home after he had completed 40 hours, and ad-vised him to start reporting to work on an 8-hour a dayschedule. (Peterson's testimony concerning the reductionin Baird's hours is discussed later.) Although I have con-sidered this elimination of overtime "to shed light on thetrue character of matter occurring within the [Section10(b)] limitation period" (beginning May 1, 6 months be-fore the service of the charge herein),Local Lodge No.1424,InternationalAssociationofMachinists,AFL-CIO (BryanManufacturingCompany)v.N.L.R.B.,362 U.S. 411,416 (1960), I make no finding ofa separate Section 8(a)(3) violation. (The complaint al-leges that the Company violated Section 8(a)(3) byproviding Baird with less employment after April 30 thanhe normally would have received. In the absence of suffi-cient evidence - apart from the Company's conduct inFebruary - to support such a charge, I shall recommendthe dismissal of this allegation.)Sometime thereafter, Foreman Peterson indicated hisconcern about Baird's union activities, by telling him thathe was spending a lot of time at the union hall. (Petersonadmitted the statement.)On May 11, the Union lost the election, receivingabout 37 percent of the unchallenged ballots. The nextday,May 12, Peterson walked up to Baird at thetimeclock after lunch and said, "You'd better be lookingfor another job." Baird answered, "It [the union defeat]didn't worry me." This occurred at a time when otherunion organizers were not reporting to work. There was7no mention of Baird's work performance in this conversa-tion. (Peterson claimed that he did not remember makingthe statement, although testifying, "It's possibile I couldhave said it." Baird appeared to be a forthright, honestwitness, and I credit his testimony about the incident.)The union hall was closed on May 12. Soon thereafter,Foreman Peterson said to Baird, "What are you going todo now? They pulled out and left you all alone." Bairdasked what he meant and he said, "It looks like a funeralhallEverybody pulled out and left you all alone." (Peter-son appeared less than candid when he denied remember-ing this conversation.)Two days before the Regional Director issued his re-port on the election objections, Foreman Peterson sum-marily discharged Baird. This occurred on Wednesday,September 14, at Baird's quitting time. According toBaird's credited testimony, Peterson walked up and said,"When you check that card, that's it." Baird asked whathe meant and Peterson repeated, "That's it." Baird thenasked if he was fired, and Peterson answered, "Yes,"without explaining why. (Peterson's version was that "ItoldCarl that he was through, I didn't need him anymore," and that "He might have said, `Do you mean I'mfired?' I said, `Yes,"' and that was the extent of the con-versation.) The company brief asserts that Baird "did notask why he was being discharged, and left so quickly thatPeterson did not have a chance to tell him the reasons"for the discharge, ignoring Baird's testimony on cross-ex-amination (which I credit), "I went over to the storeroomand turned in my helmet and come back through there ... I figured there was no use to ask him. I thought it wasonly [because of the] Union."That same day, September 14, Foreman Peterson filledout a separation form, stating that Baird was not capableof doing other jobs, not dependable on any job, alwayssneaking around to other departments and bothering themen, and that "If this man done anything at all he alwaysdone it wrong and it had to be done over. He is just nogood for anything."2.Motivation for the dischargeThe Company had, in previous years, attempted unsuc-cessfully to utilize Baird's services in higher classifica-tions, but in recent years had returned him to the duties offoundry laborer. Until he became active in the organizingdrive, Baird apparently performed his laborer's duties ina reasonably satisfactory manner because: (a) He hadbeen retained as an employee despite the high turnover ofemployees. The Company had 1,800 terminations, andhad hired between 1,500 and 1,600 new employees, in1966. This turnover, averaging over 100 percent, wastypical for the past 3 or 4 years. (b) The Company waspermitting him to work long hours, paying him time andone-half for the overtime - until Peterson placed him onan 8-hour daily schedule the day after Peterson saw himentering the new union hall. (c) Other employees withmore ability to perform these laborer's duties evidentlywere unavailable to work at the wages the Company waspaying Baird. Employee Vernon Miller credibly testifiedthat some of the other truckdrivers in the foundry werenot as good as Baird, and that "a lot of times you'd haveto wait around on some of the others to bring stuff." (d)At the time of the discharge, the Company had not ob-tained a replacement for him. Five days later the Com-pany, still having found no replacement, sent word to asenior employee who had recently quit, and offered him 8DECISIONSOF NATIONALthe truckdriving rate of $2.30 an hour - later increased to$2.43 an hour - to perform the same duties, working on a9-1/2-hour daily schedule. (For some unexplained reason,Peterson at the trial attempted to downgrade the foundrylaborer's job, testifying that only 20 to 25 percent of thework was driving a truck.)Of course, if Baird's performance on the job had deteri-orated during the last 3 months, as Peterson claimed, andif the Company had discharged him for this, the dischargewas lawful.But if,as contended by the General Counsel,Foreman Peterson was fabricating evidence to this effect,and if the Company was attempting to build a case againsthim to conceal its discriminatory motivation for discharg-ing anardent union organizer before a new election wasdirected, the discharge violated the Act.None of the other witnesses supported Peterson'sclaim that Baird failed to work as well during the 3months preceding his discharge. The company counselcalled two of Baird's fellow employees in Peterson's de-partment to testify, but did not ask either of them aboutwhether Baird's work improved or declined in that 3-month period.I note oneof them, head molder finisherHarold Zeigler, gave some revealing testimony aboutconversations in the plant about Baird being dischargedfor union activities. Zeigler testified on cross-examina-tion:Q.Mr. Zeigler, do you know if Mr. Baird wasfired forhis unionactivity, don't you?A.Well, no, not particular.Q.Did you tell anyone that, Mr. Zeigler?A.No. The onlythingI said, "If I was the bossand owned a place like that I wouldn't hire someonethat spent all their time walking around trying to talksomeone into joining it."Q.Are you denying right now that you never toldanyone?A. ... I said once or twice if I owned the com-pany I would ...Foreman Peterson gave strong testimony againstBaird,in anapparent effort to support the assertions hehad made onBaird's separation form, that "If this mandone anything at all he always done it wrong and it had tobe done over. He is just no good for anything." But suchcondemnation raised the question why, if Baird wasthatbad, did the Company wait over a decade to dischargehim.Upon being first asked on cross-examination when hedecided to dischargeBaird,Peterson answered:Well ... I thought about, it off and on for severalyears. I just never come around to do it and up untilthe last three months when he got so poor and he waseven very poor as for as Carl's standards, why, Imade up mymindthat sooner or later something wasgoing to have to be done because he wasn't gettingthe job done and I was going to have to do somethingabout it.Elsewhere, he testified that Baird was "just a barelyminimalworker" from "the time that he first started upuntil about three months from the time I terminated him,"and that during the last 3 months, "He never got up tominimal again."He claimed that "approximately a monthbefore I terminated him," around the first week of Au-gust, "I cut Carl's overtime down because Carl wasn'tdoing any work. All he was doing was just putting in hisLABOR RELATIONS BOARDtime loafing .... So I figured I wasn't going to pay himovertime for doing nothing." At this point, Peterson wasconfronted with Baird's payroll record, which clearlyshowed that the last time Baird worked more than 40hours a week was during the "pay roll week ending"February 12 - the week before Peterson followed Bairdto the new union hall (as discussed above). When asked,"Can you tell from that when it was that he stopped work-ing his overtime," he first answered, "Yes. You can tellwhen he stopped working overtime." Then he paused,and for 5 minutes (as agreed by counsel), studied thesheet of paper. (From his demeanor on the stand, I got theimpression that he realized that he had been caughtfabricating testimony, and was in turmoil, seeking a wayto extricate himself.) After 5 minutes of silence, hefinished his answer, saying "It looks like August 6evidently here" - pointing to the vacation period when nowork was performed. (Later, as shown below, he wascaught again giving patently false testimony.)There appears to be some significance to his referencetoAugust 6. On cross-examination, after testifying thathe had thought about discharging Baird "off and on forseveral years," he was asked a second time when he madeup his mind to discharge Baird. He testified that "actually.around vacation time I was thinking about firing Carlthen and I held off until September when Idid fire him."He did not explain why he waited. (As discussed later,this may be a truthful answer.)Upon being asked the third time when he made up hismind, he answered, "Well,probablythe first of the weekwhen I did fire him." (Emphasis supplied.) (He appearedtohave been caught unprepared by the repeatedquestions concerning just when had he decided on thedischarge.) Thereafter, he gave the false testimony thaton Monday, September 12, he started writing on a yellownote pad what Baird did wrong that week. At first, hegave positive testimony that "I wrote down the things ...that happened on Monday, Tuesday, Wednesday"; that"As work went along on Monday, Tuesday, Wednesday,as these things progressed along I wrote them down"; andthat "I wrote them on Monday, Tuesday and Wed-nesday." At that point the company counsel, upon receiv-ing permission to examine him onvoir dire,pointed out tohim that "9-14" was written at the bottom of the note andasked what date he wrote that. Peterson answered, "I putthat down on the ninth and the fourteenth." After this"voir dire,"Peterson still testified that he wrote Baird'sname and the top part of the note on September 12; that"I added on to it" on the 13th; that he wrote at the bottomon the 14th; and that after starting the note Monday, Sep-tember 12, he folded up the sheet of paper and hid it in hisdesk drawer overnight (thereby appearing determined notto deviate from his claim that the note was written downat the time). Following all this positive testimony, hebegan to equivocate, testifying that he "probably" wrotenext on the note on Tuesday, and "Well, I think everydayIwrote down what was happening." An examination ofthe note reveals that the top part refers to purported hap-penings on both September 12 and 14 - showing that thenote was not written contemporaneously. I notice that thepurported incidents recorded on the note are not men-tioned on the separation form, and that when Petersonwas asked if he had ever made any notes on any of theother employees he had fired, he answered, "Not that Irecall."When he was repeatedly asked about his discus-sions with superiors about discharging Baird, he appearedto be endeavoring to conceal what actually had trans- HARRISONSTEEL CASTINGS CO.9pired, and pretended that he did not definitely rememberwho he talked with and when.Considering all of Foreman Peterson's testimony, in-cluding his manifest exaggerations and fabrications, andconsidering the entire record and all the circumstances,I find that Peterson and his superiors had decided previ-ously (probably around vacation time) to rid the plant ofthis union organizer before another election was directed;that the discharge was delayed to allow more time toelapse after Baird's preelection union activities;and thatPeterson seized on some pretext on September 14 todischarge him, and then wrote the extreme condemnationof Baird on the separation note, which he later supple-mented by the faked contemporaneous notes, endeavor-ing to conceal the discriminatory motivation.In its brief, the Company emphasizes that Baird's pur-portedshortcomings were undenied,and that Baird ad-mitted being warned repeatedly of discharge if he did notimprove. There is no doubt that Baird was not as capableas would be a higher classified employee assigned to dolaborer's duties. But I am convinced that Foreman Peter-son greatly exaggerated his deficiencies,and that com-pany witnesses gave some untrue(and conflicting)testimony about Baird. However, because of my forego-ing findings about the Company's plot to discharge himfor pretextual reasons, I find it unnecessary to discussfurther the Company's largely concocted accusationsagainst him.I do note that he impressed me as a conscien-tious, hard-working employee, despite his limited ability.(One of the company witnesses admitted that he was ahard worker.)Concerning his testimony,Baird did not appear to be askilled witness, able to cope with the Company's extremecondemnation of him. In fact, he seemed to be misled attimes on cross-examination-not paying sufficient atten-tion to how the questions were worded. However, he didimpress me as doing his best to tell the truth at all times.I credit his testimony that he thought that Foreman Peter-son was joking, over the years, when Peterson would saythat he would be "canned"unlesshe "got on the ball."Peterson admitted that he also gave such warnings toothers in the department,and employee Miller testifiedthat Peterson "just liked to ride somebody." I find fromthe evidence that this type of warning was Peterson'scustomary manner of supervising the work, and thatPeterson did not advise Baird of the contemplateddischarge during the time the Company was plotting todischarge him.Accordingly, I find that the Company discharged unionorganizer Baird because of his union activities and notbecause of his limited ability, and that the dischargetherefore violated Section 8(a)(3) and (1) of the Act as al-leged.CONCLUSIONS OF LAW1.The October 27, 1966, settlement agreement in twoprevious cases did not cover the September 14, 1966,discharge, which was not alleged in the earlier cases norconsidered in negotiating the settlement.2.By dischargingunionorganizer Carl A. Baird onSeptember 14, 1966,because of his union activities, theCompany engaged in an unfair labor practice affectingcommerce- within the meaning of Section 8(a)(3) and (1)and Section 2(6) and(7) of the Act.THE REMEDYI shall recommend that the Respondent cease and de-sist from the unfair labor practice found and from like orrelated invasions of its employees'Section 7 rights; thatit reinstateCarl A.Baird with backpay computed in themanner set forthinF.W.Woolworth Company,90NLRB 289, with interest at 6 percent per annum as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716;and that it post appropriate notices.Accordingly,on the basisof theforegoing findings andconclusions,and on the entire record,I recommend, pur-suant to Section 10(c) ofthe Act,issuance of the follow-ing:ORDERRespondent, Harrison Steel Castings Company, its of-ficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstany employee because of his membership in or his activi-ties on behalf of International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, or any other labor organization.(b)In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Carl A. Baird full reinstatement to his formeror substantially equivalent position, without prejudice tohis seniority, his status and accrued benefits in the profit-sharing plan, and other rights and privileges, and makehim whole in the manner set forth in the section of theTrial Examiner's Decision entitled "The Remedy."(b)Notify the above-named employeee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Mili-tary Training and Service Act, as amended, after dis-charge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its plant in Attica, Indiana, copies of the at-tached notice marked "Appendix."2 [Board's notice sub-stituted for Trial Examiner's.] Copies of said notice, onforms provided by the Regional Director for Region 25,afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall be2 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words"a Decree ofthe United States Court of Ap-peals Enforcingan Order"shall be substitutedfor the words"a Decisionand Order." 10DECISIONSOF NATIONALLABOR RELATIONS BOARDtaken by the Respondent to insure that said notices arewhat steps have been taken to comply herewith.3not altered, defaced,or covered by any other material.It is also ordered that the complaint be dismissed in-(e)Notify the Regional Director for Region 25, insofar as it alleges violationsof the Actnot specificallywriting,within 20 days from the receipt of this Decision,found herein.8 In the event that this Recommended Order is adopted by the Board,inwriting, within 10 days from the date of this Order, what steps Re-this provision shall be modified to read: "Notify said Regional Director,spondent has taken to comply herewith."